UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09607 Fairholme Funds, Inc. (Exact name of registrant as specified in charter) 1001 Brickell Bay Drive Suite 3112 Miami, Fl 33131 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 1-866-202-2263 Date of fiscal year end: November 30 Date of reporting period: 7/1/2006 – 6/30/2007 Item 1. PROXY VOTING RECORD The Fairholme Fund Proxy Voting Report 7/1/06 to 6/30/07 Name of Issuer Ticker Symbol CUSIP Shareholder Meeting Date Matter Voted On Who Proposed the Issue (Issuer / Security Holder) Was a Vote Cast How was the Vote Cast (For/Against) For or Against Management JZ Equity Partners PLC JZ G8309P108 7/14/2006 1) Receive the report of the Directors and the accounts for the year ended 31 March 2006, together with the Independent Auditors. Issuer Yes For For 2) Aprove the Directors' remuneration of the year ended 31 March 2006. Issuer Yes For For 3) Declare a final dividend of 6.5p per ordinary share payable on 4 August 2006 toshareholders on the close of business on 14 July 2006. Issuer Yes For For 4) Re-elect Mr. John Green-Armytage as a Director. Issuer Yes For For 5) Re-elect Mr. James Jordan as a Director. Issuer Yes For For 6) Re-elect Mr. Michael Sorkin as a Director. Issuer Yes For For 7) Re-elect Ms. Tanja Tibaldi as a Director. Issuer Yes For For 8) Re-elect Mr. Andrew Withey as a Director. Issuer Yes For For 9) Re-appoint Ernst & Young LLP as the Auditors of the Company until the conclusion of the next at which accounts are laid before the Company. Issuer Yes For For 10) Authorize the Directors to determine the remuneration of the independent Auditors. Issuer Yes For For 11) Authorize company to issue shares. Issuer Yes For For USA Mobility, Inc. USMO 90341G103 8/9/2006 1) Directors recommend a vote for election of the following nominees: 01-David Abrams, 02-James V. Continenza, 03-Nicholas A. Gallopo, 04-Vincent D. Kelley, 05-Brian O'Reilly, 06-Mathew Oristano, 07-Samme L. Thompson, 08-Royce Yudkoff. Issuer Yes For For IDT Corporation IDT/C 448947101 12/14/2006 1a) election of Director Alan Claman Issuer Yes For For 1b) election of Director James A. Courter Issuer Yes For For 1c) election of Director Howard S. Jonas Issuer Yes For For 1d) election of Director Marc E. Knoller Issuer Yes For For 1e) election of Director James R. Mellor Issuer Yes For For 1f) election of Director Marc J. Oppenheimer Issuer Yes For For 1g) election of Director Judah Schorr Issuer Yes For For 2) Approval of the amendment to company's restated Certificate of Inc., as amended, to increase the number of shares of class B common stock authorized for issuance by 100,000,000. Issuer Yes Against Against 3) Amendments to the IDT 2005 Stock option and incentive plan that will, among other things, increase the number of shares of the Class B common stock available thereunder by an additional 1,500,000. Issuer Yes For For 4) Amendment to the IDT employee stock purchase plan that will increase shares of the class B common stock by 750,000 shares. Issuer Yes For For 5) Ratification of the appointment or Ernst & Young LLP as the Company's independent registered public accounting firm for the fiscal year ending July 31, 2007 Issuer Yes For For IDT Corporation IDT Class B 448947309 12/14/2006 1a) election of Director Alan Claman Issuer Yes For For 1b) election of Director James A. Courter Issuer Yes For For 1c) election of Director Howard S. Jonas Issuer Yes For For 1d) election of Director Marc E. Knoller Issuer Yes For For 1e) election of Director James R. Mellor Issuer Yes For For 1f) election of Director Marc J. Oppenheimer Issuer Yes For For 1g) election of Director Judah Schorr Issuer Yes For For 2) Approval of the amendment to company's restated Certificate of Inc., as amended, to increase the number of shares of class B common stock authorized for issuance by 100,000,000. Issuer Yes Against Against 3) Amendments to the IDT 2005 Stock option and incentive plan that will, among other things, increase the number of shares of the Class B common stock available thereunder by an additional 1,500,000. Issuer Yes For For 4) Amendment to the IDT employee stock purchase plan that will increase shares of the class B common stock by 750,000 shares. Issuer Yes For For 5) Ratification of the appointment or Ernst & Young LLP as the Company's independent registered public accounting firm for the fiscal year ending July 31, 2007 Issuer Yes For For Daily Journal Corporation DJCO 233912104 2/7/2007 1) Directors recommend a vote for the following nominees: 1-Charles Munger 2- J.P. Guerin, 3- Gerald L. Salzman, 4- Peter D. Kaufman, 5- George C. Good Issuer Yes For For 2) Ratification of Appointment of Ernst & Young as Independent Accounts fro the current fiscal year. Issuer Yes For For Mueller Water Products MWA 624758108 3/22/2007 1) Directors Recommended: A vote for election of the following nominees: 1-D. Boyce, 2-H. Clark, Jr. 3-G. Hyland, 4-J. Kolb, 5-J. Leonard, 6-M. O'Brien, 7-B. Rethore, 8-N. Springer, 9-M. Tokarz. Issuer Yes For For Mueller Water Products MWAB 624758207 3/22/2007 1) Directors Recommended: A vote for election of the following nominees: 1-D. Boyce, 2-H. Clark, Jr. 3-G. Hyland, 4-J. Kolb, 5-J. Leonard, 6-M. O'Brien, 7-B. Rethore, 8-N. Springer, 9-M. Tokarz. Issuer Yes For For Phelps Dodge Corporation PD 717265102 3/14/2007 1) Approve and Adopt the agreement and plan of merger, dated as of November 18, 2006, among Freeport-McMoran Cooper and Gold, Inc., Phelps Dodge Corporation and Panther Acquisition Corporation, as amended. Issuer Yes For For 2) Approve the adjournment of the special meeting, if necessary, to permit solicitation of additional proxies in favor of proposal 1. Issuer Yes For For USA Mobility, Inc. USMO 90341G103 5/16/2007 1) Directors recommend: A vote for election of the following nominees: 01- David Abrams, 02-James V. Continenza, 03- Nicholas A Gallopo, 04-Vincent D. Kelly, 05-Brian O'Reilly, 06-Matthew Oristano, 07-Samme L. Thompson, 08-Royce Yudkoff Issuer Yes For For Echostar Communications Corporation DISH 278762109 5/8/2007 1) Directors Recommend: A vote for election of the following nominees: 01-James Defranco, 02-Michael T. Dugan, 03-Cantey Erge, 04-Charles W. Ergen, 05-Steven R. Goodbarn, 06-Gary S. Howard, 07-David K. Moskowitz, 08-Tom A. Ortolf, 09-C. Michael Schroeder, 10-Carl E. Vogel Issuer Yes For For 2) To ratify the appointment of KPMG LLP as our independent registered public accounting firm for fiscal year ending December 31, 2007 Issuer Yes For For 3) To transact such other business as may properly come before the annual meeting or any adjournment thereof. Issuer Yes For For Leucadia National Corporation LUK 527288104 5/15/2007 1) Directors Recommend: A vote for election of the following nominees: 01-Ian M. Cumming, 02-Paul M. Dougan, 03-Lawrence D. Glaubinger, 04-Alan J. Hirschfield, 05-James E. Jordan, 06-Jeffrey C. Keil, 07-J.Clyde Nichols, III, 08-Joseph S. Steinberg Issuer Yes For For 2) Approval of the amendment to the company's certificate of incorporation increasing the number of the company's common shares authorized for issuance to 600,00,00 common shares. Issuer Yes For For 3) Ratification of the selection of PriceWaterhouseCoopers LLP as independent accountants of the company for 2007. Issuer Yes For For Eastman Chemical Company EMN 277432100 5/3/2007 1A) Election of Director: Renee J. Hornbaker Issuer Yes For For 2A) Election of Director: Thomas H. McLain Issuer Yes For For 3A) Election of Director: Peter M. Wood Issuer Yes For For 2) Ratification of appointment of PriceWaterhouseCooper LLP as independent auditors. Issuer Yes For For 3) Approval of the 2007 Omnibus Long-term compensation plan. Issuer Yes For For 4) Stockholder proposal to establish policy limiting benefits under supplemental executive retirement plans. Security Holder Yes Against For USG Corporation USG 903293405 5/9/2007 1) Directors recommend: A vote for election of the following nominees: 01-Lawrence M. Crutcher, 02-William C. Foote, 03-Steven F. Leer, 04-Judith A Sprieser Issuer Yes For For 2) Ratification of the appointment of Deloitte & Touche LLP as independent registered public accountants for the year ending in December 31, 2007. Issuer Yes For For Mohawk Industries, Inc. MHK 60819014 5/16/2007 1) Directors Recommend: A vote for election of the following nominees: 01-Ms. Bonanno, 02-Mr. Kolb, 03-Mr. Wellborn. Issuer Yes For For 2) The approval of the 2007 Long-term incentive Plan. Issuer Yes For For Berkshire Hathaway Inc. BRK. A 084670108 5/5/2007 1) Directors recommend: A vote for election of the following nominees: 01-Warren E. Buffet, 02-Charles T. Munger, 03-Howard G. Buffet, 04-Susan L. Decker, 05-William H. Gates III, 06-David S. Gottesman, 07-Charlotte Guyman, 08-Donald R. Keough, 09-Thomas S. Murhpy, 10-Ronald L. Olson, 11-Walter Scott, Jr. Issuer Yes For For 2) Shareholder proposal: To approve the shareholder proposal with respect to investment in certain foreign corporations. Security Holder Yes Against For Berkshire Hathaway Inc. BRK. B 084670207 5/5/2007 1) Directors recommend: A vote for election of the following nominees: 01-Warren E. Buffet, 02-Charles T. Munger, 03-Howard G. Buffet, 04-Susan L. Decker, 05-William H. Gates III, 06-David S. Gottesman, 07-Charlotte Guyman, 08-Donald R. Keough, 09-Thomas S. Murhpy, 10-Ronald L. Olson, 11-Walter Scott, Jr. Issuer Yes For For 2) Shareholder proposal: To approve the shareholder proposal with respect to investment in certain foreign corporations. Security Holder Yes Against For White Mountains Insurance Group, LTD. WTM G9618E107 5/24/2007 1) Directors recommend: A vote for election of the following nominees: 01-B.R. Berkowitz, 02-M.W. Davis, 03-E.E. Holiday, 04-L.A. Smith, 05-R. Barrette, 06-C.B. Chokel, 07-J.A.M. Silverudd, 08-G. Thorstensson, 09-A.L. Waters, 10-C.B. Chokel, 11-C.R. Fletcher, 12-G. Thorstensson, 13-A.L. Waters, 14-R.Barette, 15-D.P. Beaulieu, 16-C.R. Fletcher, 17-D.T. Foy, 18-R.R. Lusardi, 19-D.P. Beaulieu, 20-C.R. Fletcher, 21- D.T. Foy, 22-R. Barette, 23-D.P. Beaulieu, 24-C.R. Fletcher. 25-D.T. Foy Issuer Yes For For 7) Amendment to the company's Bye-laws Issuer Yes For For 8) Appointment of independent registeredpublic accounting firm Issuer Yes For For Marsh & McLennan Companies, Inc. MMC 571748102 5/17/2007 1A) Election of director: Zachary W. Carter Issuer Yes For For 1B) Election of director: Oscar Fanjul Issuer Yes For For 2) Ratification of selection of independent registered public accounting firm. Issuer Yes For For 3) Approval of amendment of stock purchase plan for international employees. Issuer Yes For For 4) Stockholder proposal: political contributions Security Holder Yes Against For Bonavista Energy Trust BNP-UN.TO 098536105 5/10/2007 1) The resolution fixing the number of directors of Bonavista Petroleum ltd. To be elected at the meeting at 8 members. Issuer Yes For For 2) The election as directors for the ensuing year of the 8 nominees proposed by management in our information circular-proxy statement dated March 14, 2007; Issuer Yes For For 3) The appointment of KPMG LLP, chartered accountants, as our auditors and to authorize the directors to fix their remuneration as such Issuer Yes For For 4) Resolution to amend our trust unit incentive rights plan Issuer Yes For For 5) Resolution to approve our restrictedtrust units award incentive plan. Issuer Yes For For Canadian Natural Resources Limited CNQ 136385101 5/3/2007 1) Election of directors: 01-Catherine M. Best, 02-N. Murray Edwards, 03-Honourable Gary A. Filmon, 04-Ambassador Gordon D. Griffin, 05-John G. Langille, 06-Steve W. Laut, 07-Keith A. J. Macphail, 08- Allan P. Markin, 09-Norman F. Mcintyre, 10-Frank J. Mckenna, 11-James S. Palmer, 12-Eldon R. Smith, 13- David A. Tuer Issuer Yes For For 2) The appointment of PriceWaterhouseCoopers LLP, chartered accountants, Calgary, Alberta, as auditors of the corporation for the ensuing year and the authorization of the audit committee of the board of directors of the corporation to fix their remuneration. Issuer Yes For For 3) The ordinary resolution approving the amendments to the corporations amended compiled and restated stock option plan as outlined in the information circular. Issuer Yes For For Sears Holdings Corporation SHLD 812350106 5/4/2007 1) Directors recommend: A vote for election of the following nominees: 01-William C. Crowley, 02-Edward S. Lampert, 03-Aylwin B. Lewis, 04-Steven T. Mnuchin, 05-Richard C. Perry, 06-Ann N. Reese, 07-Emily Scott, 08-Thomas J. Tisch Issuer Yes For For 2) Approve the first amendment to the Sears Corporation umbrella incentive program. Issuer Yes For For 3) Ratify the appointment by the audit committee of Deloitee & Touche LLP as the company's independent accountants for fiscal year 2007 Issuer Yes For For Ensign Energy Services, Inc. ESVIF 293570107 5/23/2007 1)To set the numbers of directors of the comrporation at ten. Issuer Yes For For 2) The election of directors nominated by management, as more particularly outlined in the accompanying information circular. Issuer Yes For For 3) The appointment of PriceWaterhouseCoopers, LLP Chartered Accountants, as auditors of the corporation for the ensuing fiscal year and the authorization in favour of the directors to fix their remuneration. Issuer Yes For For Penn West Energy Trust PWE 707885109 6/8/2007 1) Fixing the number of directors pf PWPL to be elected at the meeting at nine (9) members. Issuer Yes For For 2) The election as directors of PWPL for the ensuing year of the nine (9) nominees proposed by management, all as more particularly described in the information circular. Issuer Yes For For 3) The appointment of KPMG LLP, Chartered Accountant, as auditors of Penn West and to authorize the Directors of PWPL to fix their remuneration Issuer Yes For For SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Fairholme Funds Inc. By (Signature and Title)* /s/ Bruce R. Berkowitz Bruce R. Berkowitz President Date: August 08, 2007 * Print the name and title of each signing officer under his or her signature.
